TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00238-CR




                              Douglas Howard Doores, Appellant

                                                 v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
        NO. CR99-255, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Douglas Howard Doores seeks to appeal the district court’s order denying his motion

for entry of a judgment nunc pro tunc. It appears that Doores is seeking additional jail time credit.

               An appeal does not lie from an order denying a request for judgment nunc pro tunc

to correct the award of jail time credit. Sanchez v. State, 112 S.W.3d 311, 312 (Tex. App.—Corpus

Christi 2003, no pet.); Everett v. State, 82 S.W.3d 735 (Tex. App.—Waco 2002, pet. ref’d). The

appropriate procedure for a person seeking additional jail time credit is to present the issue to the

trial court in a motion for nunc pro tunc judgment and if the motion is unsuccessful, to seek relief

by a petition for writ of mandamus. Ex parte Ybarra, 149 S.W.3d 147, 148-49 (Tex. Crim.

App. 2004).
              The appeal is dismissed.



                                           __________________________________________

                                           David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: July 9, 2007

Do Not Publish




                                              2